COBB, Judge.
J.Y., a child, has appealed from an order entered April 14, 1992, adjudicating him to be in indirect criminal contempt. He raises two issues in his brief: (1) the trial court erred in adjudicating him delinquent on a charge of escape, and (2) the trial court erred in placing J.Y. in secure detention for contempt of court.
The delinquency adjudication was not addressed by the April 14th contempt order herein appealed, hence is not properly before us in this case.
The appellant has not challenged his adjudication of guilt for contempt, only the sentence therefor. We agree that the juvenile court’s sentence imposing secure detention for contempt of court must be reversed on authority of A.A. v. Rolle, 604 So.2d 813 (Fla.1992). We reverse that sentence and remand to the juvenile court for imposition of a sanction consistent with Rolle.
Accordingly, we affirm the trial court’s adjudication of guilt for contempt but reverse the sentence of secure detention.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
GOSHORN, C.J., and W. SHARP, J., concur.